                Case 20-10566       Doc 2   Filed 03/09/20    Page 1 of 19




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

                                             )
In re:                                           Chapter 11
                                             )
BLUESTEM BRANDS, INC.,                       )   Case No. 20-10566 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
HABAND COMPANY LLC,                          )   Case No. 20-10567 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
ORCHARD BRANDS SALES AGENCY,                 )   Case No. 20-10568 ( )
LLC,                                         )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
BLAIR LLC,                                   )   Case No. 20-10569 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
HOME FOREVER LLC,                            )   Case No. 20-10570 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )




KE 66977382
                Case 20-10566       Doc 2   Filed 03/09/20    Page 2 of 19




                                             )
In re:                                           Chapter 11
                                             )
GOLD VIOLIN LLC,                             )   Case No. 20-10571 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
NORM THOMPSON OUTFITTERS LLC,                )   Case No. 20-10572 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
VALUE SHOWCASE LLC,                          )   Case No. 20-10573 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
NORTHSTAR HOLDINGS INC.,                     )   Case No. 20-10574 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
BLUESTEM SALES, INC.,                        )   Case No. 20-10575 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )




                                             2
                Case 20-10566       Doc 2   Filed 03/09/20    Page 3 of 19




                                             )
In re:                                           Chapter 11
                                             )
APPLESEED’S HOLDINGS, INC.,                  )   Case No. 20-10576 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
BLUESTEM ENTERPRISES, INC.,                  )   Case No. 20-10577 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
BLUESTEM FULFILLMENT, INC.,                  )   Case No. 20-10578 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
ORCHARD BRANDS INTERNATIONAL,                )   Case No. 20-10579 ( )
INC.,                                        )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
In re:                                           Chapter 11
                                             )
ORCHARD BRANDS CORPORATION,                  )   Case No. 20-10580 ( )
                          Debtor.            )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )




                                             3
                    Case 20-10566            Doc 2     Filed 03/09/20        Page 4 of 19




                                                         )
In re:                                                       Chapter 11
                                                         )
DRAPER’S & DAMON’S LLC,                                  )   Case No. 20-10581 ( )
                                   Debtor.               )
                                                         )
Tax I.D. No. XX-XXXXXXX                                  )
                                                         )
                                                         )
                                                         )
In re:                                                       Chapter 11
                                                         )
JOHNNY APPLESEED’S, INC.,                                )   Case No. 20-10582 ( )
                                   Debtor.               )
                                                         )
Tax I.D. No. XX-XXXXXXX                                  )
                                                         )
                                                         )
                                                         )
In re:                                                       Chapter 11
                                                         )
WINTERSILKS, LLC,                                        )   Case No. 20-10583 ( )
                                   Debtor.               )
                                                         )
Tax I.D. No. XX-XXXXXXX                                  )
                                                         )
                                                         )

                        DEBTORS’ MOTION FOR ENTRY OF
                  AN ORDER (I) DIRECTING JOINT ADMINISTRATION
              OF CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion.1

                                              Relief Requested

         1.      The Debtors respectfully request entry of an order substantially in the form

attached hereto as Exhibit A, (a) directing joint administration of the Debtors’ related chapter 11

cases and (b) granting related relief.



1
    A detailed description of the Debtors’ businesses, capital structure and the events leading to these chapter 11
    cases is set forth in the Declaration of Thomas L. Fairfield in Support of Chapter 11 Petitions and First Day
    Motions (the “First Day Declaration”), filed contemporaneously herewith. Capitalized terms used but not
    otherwise defined herein shall have the meanings ascribed to them in the First Day Declaration.



                                                        4
                  Case 20-10566       Doc 2     Filed 03/09/20     Page 5 of 19




                                     Jurisdiction and Venue

       2.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated as of February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and

the Debtors consent pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”) to the entry of a final order by the Court in connection with this motion to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are section 105(a) of the Bankruptcy

Code of title 11 of the United States Code (the “Bankruptcy Code”), rule 1015(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rules 1015-1 and

9013-1(m).

                                           Background

       5.      The Debtors are a direct-to-consumer retailer that offers fashion, home, and

entertainment merchandise through internet, direct mail, and telephonic channels under the

Orchard and Northstar brand portfolios. The Debtors have approximately two million customers,

the majority of which are U.S. based and transact at less than $250 on a per order

basis. Headquartered in Eden Prairie, Minnesota, the Debtors employ approximately 2,200

individuals and own and/or lease warehouses, distribution centers, and call centers in 10 other

states, including New Jersey, Massachusetts, Georgia, and California. The Debtors’ supply

chain consists of name-brand vendors―e.g., Michael Kors, Samsung, Keurig―as well as private


                                                 5
                  Case 20-10566       Doc 2    Filed 03/09/20      Page 6 of 19




label and non-branded sources based in the United States and abroad. For fiscal year 2019, the

Debtors reported gross revenue of approximately $1.8 billion.

       6.      On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their business and managing their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No request for the appointment of a trustee or examiner has been made in these chapter

11 cases, and no committees have been appointed or designated.

                                        Relief Requested

       7.      The Debtors respectfully request entry of an order, substantially in the form

attached hereto as Exhibit A, (a) directing joint administration of their related chapter 11 cases

and (b) granting related relief. Specifically, the Debtors request that the Court maintain one file

and one docket for all of these chapter 11 cases under the case of Bluestem Brands, Inc., and that

these chapter 11 cases be administered under the following caption:




                                                 6
                     Case 20-10566           Doc 2      Filed 03/09/20         Page 7 of 19




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )     Chapter 11
                                                          )
BLUESTEM BRANDS, INC., et al.,1                           )     Case No. 20-10566 ( )
                                                          )
                          Debtors.                        )     (Jointly Administered)
                                                          )
1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
    Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s
    &Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
    Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
    Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
    LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
    Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.

         8.      The Debtors further request that the Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

         9.      Additionally, the Debtors request that an entry be made on the docket of each of

the Debtors’ chapter 11 cases, other than on the docket of the case of Bluestem Brands, Inc., that

is substantially similar to the following:

                 An order has been entered in accordance with Rule 1015(b) of the
                 Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                 Local Rules of Bankruptcy Practice and Procedure of the United
                 States Bankruptcy Court for the District of Delaware directing
                 joint administration of the chapter 11 cases of: Bluestem Brands,
                 Inc., Case No. 20-10566 (__); Appleseed’s Holdings, Inc., Case
                 No. 20-10576 (__); Blair LLC, Case No. 20-10569 (__); Bluestem
                 Enterprises, Inc., Case No. 20-10577 (__); Bluestem Fulfillment,
                 Inc., Case No. 20-10578 (__); Bluestem Sales, Inc., Case
                 No. 20-10575 (__); Draper’s & Damon’s LLC, Case No. 20-10581
                 (__); Gold Violin LLC, Case No. 20-10571 (__); Haband
                 Company LLC, Case No. 20-10567 (__); Home Forever LLC,
                 Case No. 20-10570 (__); Johnny Appleseed’s, Inc., Case
                 No. 20-10582 (__); Norm Thompson Outfitters LLC, Case
                 No. 20-10572 (__); Northstar Holdings Inc., Case No. 20-10574
                 (__); Orchard Brands Corporation, Case No. 20-10580 (__);
                 Orchard Brands International, Inc., Case No. 20-10579 (__);
                 Orchard Brands Sales Agency, LLC, Case No. 20-10568 (__);


                                                         7
                  Case 20-10566       Doc 2       Filed 03/09/20   Page 8 of 19




               Value Showcase LLC Case No. 20-10573 (__); WinterSilks, LLC,
               Case No. 20-10583 (__). All further pleadings and other papers
               shall be filed in, and all further docket entries shall be made in,
               Case No. 20-10566 (___).

                                            Basis for Relief

       10.     Bankruptcy Rule 1015(b) provides, in pertinent part, that if “two or more petitions

are pending in the same court by or against . . . a debtor and an affiliate, the court may order a

joint administration of the estates.” The eighteen (18) Debtor entities that commenced these

Chapter 11 Cases are “affiliates” as that term is defined in section 101(2) of the Bankruptcy

Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court to grant the

relief requested herein.

       11.     Local Rule 1015-1 provides additional authority for the Court to order joint

administration of these chapter 11 cases:

       An order of joint administration may be entered, without notice and an
       opportunity for hearing, upon the filing of a motion for joint administration
       pursuant to Fed. R. Bankr. P. 1015, supported by an affidavit, declaration or
       verification, which establishes that the joint administration of two or more cases
       pending in this Court under title 11 is warranted and will ease the administrative
       burden for the Court and the parties. An order of joint administration entered in
       accordance with this Local Rule may be reconsidered upon motion of any party in
       interest at any time. An order of joint administration under this Local Rule is for
       procedural purposes only and shall not cause a “substantive” consolidation of the
       respective debtors’ estates.

       12.     Joint administration is generally non-controversial, and courts in this district

routinely order joint administration in cases with multiple related debtors. See, e.g., In re Anna

Holdings, Inc., No. 19-12551 (CSS) (Bankr. D. Del. Dec. 3, 2019) (directing joint administration

of chapter 11 case); In re Destination Maternity Corp., No. 19-12256 (BLS) (Bankr. D. Del.

Oct. 22, 2019) (same); In re Forever 21, Inc., No. 19-12122 (KG) (Bankr. D. Del. Oct. 1, 2019)




                                                   8
                    Case 20-10566           Doc 2      Filed 03/09/20        Page 9 of 19




(same); In re PES Holdings, LLC, No. 19-11626 (KG) (Bankr. D. Del. July 23, 2019);

In re Blackhawk Mining LLC, No. 19-11595 (LSS) (Bankr. D. Del. July 22, 2019) (same).2

        13.      Joint administration of these chapter 11 cases will provide significant

administrative convenience without harming the substantive rights of any party in interest. The

Debtors operate as an integrated business with common ownership and control. The Debtors

also share financial and operational systems. As a result, many of the motions, hearings, and

orders in these chapter 11 cases will affect each and every Debtor entity. Joint administration

will reduce fees and costs by avoiding duplicative filings and objections. Joint administration

will also allow the United States Trustee for the District of Delaware and all parties in interest to

monitor these chapter 11 cases with greater ease and efficiency.

        14.      Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties in

interest.

                                                     Notice

        15.      The Debtors will provide notice of this motion to: (a) the United States Trustee

for the District of Delaware; (b) the holders of the thirty largest unsecured claims against the

Debtors (on a consolidated basis); (c) counsel to the DIP Agent; (d) counsel to the Term Loan

Agent; (e) counsel to Bluestem Group Inc.; (f) SCUSA and its counsel; (g) WebBank; (h) the

2
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request of the Debtors’ proposed counsel.



                                                        9
                 Case 20-10566       Doc 2     Filed 03/09/20     Page 10 of 19




United States Attorney’s Office for the District of Delaware; (i) the Internal Revenue Service;

(j) the United States Securities and Exchange Commission; (k) the state attorneys general for all

states in which the Debtors conduct business; and (l) any party that requests service pursuant to

Bankruptcy Rule 2002. Notice of this motion and any order entered hereon will be served in

accordance with Local Rule 9013-1(m). In light of the nature of the relief requested herein, the

Debtors respectfully submit that no other or further notice is required or necessary.



                           [Remainder of page intentionally left blank.]




                                                10
                  Case 20-10566    Doc 2    Filed 03/09/20    Page 11 of 19




        WHEREFORE, the Debtors respectfully request entry of the order, substantially in the

form attached hereto as Exhibit A, granting the relief requested in this motion and such other

relief as is just and proper.

Dated: March 9, 2020                /s/ Joseph M. Mulvihill
Wilmington, Delaware                M. Blake Cleary (DE Bar No. 3614)
                                    Jaime Luton Chapman (DE Bar No. 4936)
                                    Joseph M. Mulvihill (DE Bar No. 6061)
                                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, Delaware 19801
                                    Telephone:     (302) 571-6600
                                    Facsimile:     (302) 571-1253
                                    Email:         mbcleary@ycst.com
                                                   jchapman@ycst.com
                                                   jmulvihill@ycst.com

                                    -and-

                                    Edward O. Sassower, P.C. (pro hac vice admission pending)
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    601 Lexington Avenue
                                    New York, New York 10022
                                    Telephone:    (212) 446-4800
                                    Facsimile:    (212) 446-4900

                                    -and-

                                    Patrick J. Nash, P.C. (pro hac vice admission pending)
                                    W. Benjamin Winger (pro hac vice admission pending)
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    300 North LaSalle Street
                                    Chicago, Illinois 60654
                                    Telephone:     (312) 862-2000
                                    Facsimile:     (312) 862-2200

                                    Proposed Co-Counsel for the Debtors and Debtors in
                                    Possession
Case 20-10566   Doc 2   Filed 03/09/20   Page 12 of 19




                    EXHIBIT A

                  Proposed Order
               Case 20-10566    Doc 2   Filed 03/09/20     Page 13 of 19




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

                                          )
In re:                                        Chapter 11
                                          )
BLUESTEM BRANDS, INC.,                    )   Case No. 20-10566 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
HABAND COMPANY LLC,                       )   Case No. 20-10567 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
ORCHARD BRANDS SALES AGENCY,              )   Case No. 20-10568 ( )
LLC,                                      )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
BLAIR LLC,                                )   Case No. 20-10569 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
HOME FOREVER LLC,                         )   Case No. 20-10570 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
               Case 20-10566    Doc 2   Filed 03/09/20     Page 14 of 19




                                          )
In re:                                        Chapter 11
                                          )
GOLD VIOLIN LLC,                          )   Case No. 20-10571 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
NORM THOMPSON OUTFITTERS LLC,             )   Case No. 20-10572 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
VALUE SHOWCASE LLC,                       )   Case No. 20-10573 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
NORTHSTAR HOLDINGS INC.,                  )   Case No. 20-10574 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
BLUESTEM SALES, INC.,                     )   Case No. 20-10575 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )




                                         2
               Case 20-10566    Doc 2   Filed 03/09/20     Page 15 of 19




                                          )
In re:                                        Chapter 11
                                          )
APPLESEED’S HOLDINGS, INC.,               )   Case No. 20-10576 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
BLUESTEM ENTERPRISES, INC.,               )   Case No. 20-10577 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
BLUESTEM FULFILLMENT, INC.,               )   Case No. 20-10578 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
ORCHARD BRANDS INTERNATIONAL,             )   Case No. 20-10579 ( )
INC.,                                     )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )
In re:                                        Chapter 11
                                          )
ORCHARD BRANDS CORPORATION,               )   Case No. 20-10580 ( )
                          Debtor.         )
                                          )
Tax I.D. No. XX-XXXXXXX                   )
                                          )
                                          )




                                         3
                   Case 20-10566           Doc 2      Filed 03/09/20        Page 16 of 19




                                                         )
In re:                                                       Chapter 11
                                                         )
DRAPER’S & DAMON’S LLC,                                  )   Case No. 20-10581 ( )
                                   Debtor.               )
                                                         )
Tax I.D. No. XX-XXXXXXX                                  )
                                                         )
                                                         )
                                                         )
In re:                                                       Chapter 11
                                                         )
JOHNNY APPLESEED’S, INC.,                                )   Case No. 20-10582 ( )
                                   Debtor.               )
                                                         )
Tax I.D. No. XX-XXXXXXX                                  )
                                                         )
                                                         )
                                                         )
In re:                                                       Chapter 11
                                                         )
WINTERSILKS, LLC,                                        )   Case No. 20-10583 ( )
                                   Debtor.               )
                                                         )
Tax I.D. No. XX-XXXXXXX                                  )
                                                         )   Re: Docket No. ____
                                                         )

                 ORDER (I) DIRECTING JOINT ADMINISTRATION
            OF CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) directing joint

administration of the Debtors’ related chapter 11 cases and (b) granting related relief, all as more

fully set forth in the Motion; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and this Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2), and that this Court may enter a final order consistent with Article III of


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



                                                        4
                    Case 20-10566           Doc 2      Filed 03/09/20         Page 17 of 19




the United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided, except as set forth

herein; and this Court having reviewed the Motion and having heard the statements in support of

the relief requested therein at a hearing before this Court (the “Hearing”); and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish

just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.      The Motion is granted as set forth herein.

         2.      The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by this Court under Case No. 20-10566 (____).

         3.      The caption of the Debtors’ jointly administered chapter 11 cases shall read as

follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )     Chapter 11
                                                          )
BLUESTEM BRANDS, INC., et al.,1                           )     Case No. 20-10566 ( )
                                                          )
                          Debtors.                        )     (Jointly Administered)
                                                          )
1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
    Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s
    &Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
    Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
    Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
    LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
    Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.




                                                         5
                  Case 20-10566        Doc 2    Filed 03/09/20     Page 18 of 19




       4.      The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

       5.      A docket entry shall be made in each of the Debtors’ chapter 11 cases, other than

that of Bluestem Brands, Inc., that is substantially similar to the following:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
               Local Rules of Bankruptcy Practice and Procedure of the United
               States Bankruptcy Court for the District of Delaware directing
               joint administration of the chapter 11 cases of: Bluestem Brands,
               Inc., Case No. 20-10566 (__); Appleseed’s Holdings, Inc., Case
               No. 20-10576 (__); Blair LLC, Case No. 20-10569 (__); Bluestem
               Enterprises, Inc., Case No. 20-10577 (__); Bluestem Fulfillment,
               Inc., Case No. 20-10578 (__); Bluestem Sales, Inc., Case
               No. 20-10575 (__); Draper’s & Damon’s LLC, Case No. 20-10581
               (__); Gold Violin LLC, Case No. 20-10571 (__); Haband
               Company LLC, Case No. 20-10567 (__); Home Forever LLC,
               Case No. 20-10570 (__); Johnny Appleseed’s, Inc., Case
               No. 20-10582 (__); Norm Thompson Outfitters LLC, Case
               No. 20-10572 (__); Northstar Holdings Inc., Case No. 20-10574
               (__); Orchard Brands Corporation, Case No. 20-10580 (__);
               Orchard Brands International, Inc., Case No. 20-10579 (__);
               Orchard Brands Sales Agency, LLC, Case No. 20-10568 (__);
               Value Showcase LLC Case No. 20-10573 (__); WinterSilks, LLC,
               Case No. 20-10583 (__). All further pleadings and other papers
               shall be filed in, and all further docket entries shall be made in,
               Case No. 20-10566 (___).

       6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the District of Delaware shall keep, one consolidated docket, one file, and one consolidated

service list for these chapter 11 cases.

       7.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an order

substantively consolidating their respective cases.




                                                  6
                 Case 20-10566       Doc 2     Filed 03/09/20     Page 19 of 19




       8.      Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are

satisfied by such notice.

       9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


Dated: ____________, 2020
Wilmington, Delaware
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 7
